Citation Nr: 0717784	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemorrhoids.  

2.  Entitlement to an effective date earlier than 
March 6, 2000 for the grant of service connection for 
migraine headaches.  

3.  Entitlement to effective date earlier than 
September 24, 2001, for an increased rating for hypertension.  

4.  Entitlement to an initial increased rating for laxity, 
lateral ligaments of the right ankle, currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to 
October 1977, and again from March 1984 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hemorrhoids being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for migraine headaches that was 
received by VA on August 12, 1997.  

2.  By rating decision of May 1998, service connection was 
denied for migraine headaches.  The veteran was notified of 
the denial, he filed a notice of disagreement in March 1999, 
but no appeal was filed.  

3.  The veteran reopened his claim for migraine headaches on 
March 6, 2000.  

4.  The veteran filed a claim for an increased rating with VA 
for hypertension September 24, 2001.  

5.  It was factually ascertainable January 16, 2001, that the 
veteran's hypertension was controlled by continuous 
medication following a history of diastolic blood pressure of 
100 or more.  

6.  The veteran's laxity, ligaments of the right ankle, is 
limited by no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 6, 2000, for the 
grant of service connection for migraine headaches is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006).

2.  An effective date of January 16, 2001, for a 10 percent 
rating, and no more, for hypertension is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).

3.  The criteria for an initial increased rating for laxity, 
ligaments of the right ankle have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  This was not done, however, the 
veteran has not been prejudiced as proper notice was given in 
April 2005 and March 2006, and he was given an opportunity to 
respond to such notice.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating of his laxity, 
ligaments of the right ankle has prejudiced him.  The veteran 
received a Statement of the Case dated February 2005, which 
outlined the legal criteria for an increased rating for his 
right ankle condition.  The Board finds that the notice error 
did not affect the essential fairness of the adjudication of 
this claim.  The veteran has not been prejudiced by the 
notice error as he has had the opportunity to effectively 
participate in the processing of this claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled and 
underwent VA examinations.  A hearing was offered, and 
scheduled, and in November 2006, the veteran withdrew his 
hearing request.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The veteran and his representative contend, in essence, that 
an effective date earlier than March 6, 2000, for the grant 
of service connection for migraine headaches is warranted in 
this case.  He states that his grant of service connection 
for migraine headaches should be awarded from the date of his 
separation from service, as he has had the disorder since his 
active service.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In this case, the veteran initially filed a claim for 
entitlement to service connection for migraine headaches in 
August 1997.  By rating decision of May 1998, service 
connection for migraine headaches was denied.  The veteran 
was notified of the denial of service connection by letter 
dated May 30, 1998.  The veteran was provided a copy of the 
rating decision and a copy of his appellate rights.  No 
appeal was received with regard to that decision.  

On March 6, 2000, the veteran filed another claim for 
migraine headaches.  In March 2001, service connection was 
again denied for migraine headaches.  The veteran was 
notified of the denial of service connection the next month, 
in April 2001.  Additional development and an appeal was 
instituted, and the veteran was eventually awarded service 
connection for migraine headaches by rating decision of 
December 2003.  Service connection for migraine headaches was 
granted effective March 6, 2000, the date of the reopened 
claim.  The veteran then disagreed with the initial date of 
the award of service connection and the current appeal 
ensued.  

As noted, the regulations require that the effective date of 
the award of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
The veteran did request service connection for migraine 
headaches within one month of service discharge.  However, 
the claim was initially denied, and the veteran did not file 
an appeal to that denial.  His service medical records 
associated with the claims file and additional service 
medical records that he submitted which were duplicates, did 
not indicate that he had migraine headaches in service.  He 
did have evidence of migraines after service, but lacking 
nexus associating the migraines with his present diagnosis 
and his active service, service connection was denied.  
Unfortunately, he did not file an appeal within the appellate 
period and the claim became final.  

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  The claimant had one year from 
notification of the May 1998 RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The claim for service connection for migraine 
headaches was never appealed within the appellate period, 
thus making the claim final.  Thus, the attempt to overcome 
finality in raising a freestanding claim must be dismissed.  

It is also important to note, that the next year on 
March 6, 2000, after the May 1999, date that the claim became 
final, the veteran filed another claim for service connection 
for migraine headaches.  Although the claim was initially 
denied, the veteran filed a NOD, a SOC was issued and he also 
filed a substantive appeal.  Once the RO's review found that 
service connection for migraine headaches was warranted, the 
effective date of service connection was awarded the date of 
the claim.  Under no circumstances can his award of migraine 
headaches be made effective prior to the date of his claim.  
The law maintains it is whatever date is later, and in this 
case, the date of claim is later.  Therefore, an effective 
date earlier than March 6, 2000, for the grant of service 
connection for migraine headaches, is not warranted.  

As for an effective date earlier than September 24, 2001 for 
an increased rating for hypertension, that claim is 
warranted.  

Service connection for hypertension was granted by rating 
decision of March 1998.  A noncompensable evaluation was 
awarded, effective July 28, 1997, the day following his 
release from service.  His service medical records showed 
that his blood pressure was well controlled with Benazepril.  
On VA examination of October 1997, his blood pressure 
readings were 122/71 and 111/71.  He remained on Benazepril.  
A noncompensable evaluation was assigned because the RO 
determined that the veteran did not have a history of 
diastolic pressure of predominantly 100 or more, or a history 
of systolic pressure predominantly of 160 or more.  
Additionally, the new rating criteria, effective 
January 12, 1998, determined that a noncompensable rating is 
assigned unless diastolic pressure was predominantly 100 or 
more, or unless continuous medication is necessary following 
a history of diastolic blood pressure of 100 or more.  

The veteran was notified of the award of service connection 
and the noncompensable grant the same month of the rating 
decision.  He was told what to do if he thought the decision 
was wrong and given a copy of his appellate rights.  No 
appeal was received with regard to that decision.  

In a September 24, 2001 letter received by VA, the veteran 
indicated that he wanted his noncompensable rating for 
hypertension increased.  He stated that he thought the 
condition was worse.  

By rating decision of May 2002, an increased rating for 
hypertension was denied.  A May 2002 notice letter was sent 
to the veteran and he filed a NOD received by VA in 
June 2002.  A SOC was issued in December 2002.  In 
February 2003, a substantive appeal (VA 1-9) was received by 
VA.  By rating decision of December 2003, the veteran's 
hypertension rating was increased from noncompensable to 
10 percent, effective, September 24, 2001.  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As stated above in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the Court held that when a rating decision is final, 
only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  Once a decision becomes final and 
the appeal period has passed, a freestanding claim for an 
earlier effective date attempts to vitiate the rule of 
finality.  Here, prior decisions became final when the 
veteran did not initiate an appeal to the initial 
noncompensable rating.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 20.201, and 20.302(a).  

In evaluating the veteran's current claim for an earlier 
effective date for an increased rating for hypertension,, the 
Board can only look to the date of the claim for increase, 
September 24, 2001, and the medical evidence received within 
the one-year period prior to the date of the claim, in 
deciding whether an earlier effective date is warranted.  In 
this matter, the veteran was seen by VA in January 2001, with 
a diastolic blood pressure reading of 107.  It was also noted 
that he was compliant with blood pressure medication.  At 
that time, the veteran was known to have been using blood 
pressure medication consistently, and at the time of his 
diagnosis for hypertension in service, his diastolic readings 
were predominately of 100 or greater.  He had been on 
medication to control his blood pressure since his diagnosis 
in the early 1990s and he is on medication (Lisinipril) 
presently.  Therefore, it is factually ascertainable that the 
veteran's service-connected hypertension was 10 percent 
disabling at least on January 16, 2001, within the one year 
prior to the date of claim.  Therefore, an effective date of 
January 16, 2001, is warranted for an increase rating for 
hypertension.  


III.  Increased Rating 

Service connection was established for laxity, lateral 
ligaments of the right ankle by rating decision of 
December 2003.  A 10 percent rating was assigned, effective 
from March 2000, the date of the veteran's reopened claim.  
By rating decision of June 2004, clear and unmistakable error 
(38 C.F.R. § 3.105(a)) was found in the March 2000 rating 
decision as 38 C.F.R. § 4.00(q)(2), was not considered.  
Therefore, a 10 percent rating was made effective 
July 28, 1997, the day following his separation from service.  
This evaluation has been in effect to this date.  This is an 
initial rating from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

The veteran asserts that his laxity, lateral ligaments of the 
right ankle is more severe than the current evaluation 
reflects.  

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, DC 5271.  Ankylosis, malunion, 
astragalectomy, and arthritis are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274 
(2006). For VA purposes, normal range of motion of the ankle 
is to 20 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2006).

The Board concludes that a 20 percent rating for laxity, 
lateral ligaments of the right ankle is not warranted.  The 
veteran's VA orthopedic examination of the right ankle in 
October 1997, showed dorsiflexion to 5 degrees, plantar 
flexion of 50 degrees, and inversion of 70 degrees.  X-ray 
examination showed no evidence of degenerative joint disease.  
A QTC examination performed on a contract basis for VA 
occurred in July 2003.  He complained of recurrent ankle 
sprains.  He maintained that the sprains were associated with 
swelling and instability.  Again, x-rays showed no evidence 
of fracture, dislocation soft tissue abnormality or changes 
suggestive of erosive or degenerative arthritis.  There was 
no edema and no warmth of the right ankle.  Dorsiflexion was 
accomplished from 0 to 5 degrees and plantar flexion was 
accomplished from 0 to 45 degrees.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  The x-rays showed a normal ankle.  
In August 2006, he underwent another QTC examination for VA 
on a contract basis.  He reported pain on an intermittent 
basis.  His pain in the right ankle was characterized by 
aching, sticking, and sharpness.  The pain was elicited by 
physical activity and relieved by rest.  He was able to 
function with medication.  Functional impairment included 
difficulty with prolonged standing or walking.  Physical 
examination of the right ankle showed no deformity.  Range of 
motion of the right ankle had dorsiflexion of 20 degrees and 
plantar flexion of 30 degrees, secondary to pain.  After 
repetitive use, the medical evidence showed pain weakness, 
and lack of endurance without evidence of incoordination or 
fatigue on the right.  The major functional impact was pain, 
but the additional limitation of motion was zero.  The 
impression was negative right ankle.  

The veteran has no more than moderate limitation in range of 
motion.  A 20 percent rating for intermittent pain, and 
weakness, is not warranted because there is no pathology for 
the symptoms and because there is no loss of ankle function 
that would equate to marked limitation of motion.  
Fatigability is not shown.  Even with some intermittent pain, 
additional limitation of motion in degrees was zero.  The 
Board acknowledges the veteran's intermittent pain and the 
necessity to use ice when swelling occurs.  However, the 
weight of evidence shows that the veteran's laxity, lateral 
ligaments of the right ankle more nearly approximates 
moderate limitation of ankle motion, which is equivalent to a 
10 percent rating, rather than marked limitation of motion, 
necessary for a 20 percent rating.  Therefore, an initial 
increased rating for laxity, lateral ligaments of the right 
ankle is not warranted.  


ORDER

An effective date earlier than March 6, 2000, for migraine 
headaches is denied.  

An effective date of January 16, 2001, for the award of an 
increased rating for hypertension, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An increased initial rating for laxity, lateral ligaments of 
the right ankle, is denied.  


REMAND


Additional development is necessary in this case.  

By rating decision of May 1998, service connection for 
hemorrhoids was denied.  The veteran was notified of the 
denial the same month and he filed a NOD in March 1999.  
After a SOC was issued in May 1999, a substantive appeal was 
not filed within one year of the notice of he denial of 
service connection.  The claim became final.  

In May 2000, the veteran again filed for service connection 
for hemorrhoids.  In August 2000, he was notified that he had 
previously filed a claim for service connection for 
hemorrhoids that had expired.  He was also informed that new 
and material evidence had to be submitted to reopen the 
expired claim.  By rating decision of March 2001, the RO 
denied service connection for hemorrhoids.  Unfortunately, 
the veteran was not given the laws and regulations for new 
and material evidence.  Additionally, when the veteran was 
given a VCAA letter indicating that he needed new and 
material evidence to reopen the claim for service connection 
for hemorrhoids, the appropriate laws and regulations were 
not provided to the veteran.  The veteran was given the laws 
and regulations in effect since August 29, 2001.  However, 
the veteran's claim was received in May 2000, requiring the 
veteran to be notified of the laws and regulation in effect 
at that time.  The RO must inform the veteran in a VCAA 
letter of what is necessary to establish new and material 
evidence in a claim that was instituted in May 2000, and a 
supplemental statement of the case (SSOC) providing the 
veteran the laws and regulation for new and material evidence 
in effect prior to August 29, 2001, should also be provided 
to the veteran.  

Accordingly, this matter is REMANDED for the following:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of (2000), 
is completed, and in particular, the 
appellant should be informed of the 
evidentiary requirements for new and 
material evidence to reopen his claim for 
service connection for hemorrhoids.  

2.  After conducting any further 
indicated development, the RO should 
readjudicate the claim for new and 
material evidence to reopen the claim for 
service connection for hemorrhoids.  
Specifically, the claim should be 
evaluated under the regulations for new 
and material prior to August 29, 2001 and 
so reflected in the appropriate 
Supplemental Statement of the Case 
(SSOC).  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided with a 
SSOC and with an appropriate period of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


